Citation Nr: 1745695	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-43 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for hypertension and for anxiety.  The Board remanded these claims in April 2014 for further development.  The Board granted service connection for an acquired psychiatric disorder to include anxiety disorder in July 2015 and again remanded the hypertension claim at that time. 

This appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part. 


REMAND

The Veteran underwent a VA examination in November 2014 for hypertension.  A medical opinion was issued in October 2015.  Neither the 2014 medical examination nor the October 2015 medical opinion specifically addresses the relevance of the service treatment record, dated in November 1980, which shows that the Veteran had a blood pressure of 142/94 and the Veteran's nose was bleeding.  The examiner opined that his nose bleeding was possibly from high blood pressure, although a subsequent examiner noted that the nosebleed was due to nasal irritation.  The Veteran, through his attorney, contends that he had hypertension in 1980.  Therefore, an addendum opinion is required which specifically discusses the inservice nosebleed and the significance thereof, if any. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the November 2014 VA examiner.  If that examiner is not available, obtain a medical opinion from another suitably qualified VA examiner.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review pertinent documents in the claims file and note this case review took place. 

The examiner should address the November 1980 service treatment record that shows a blood pressure reading of 142/94 and that the Veteran's nose was bleeding, possibly from high blood pressure.  The examiner is asked to respond to the following: 

Is it at least likely as not (50 percent or greater probability) that the Veteran's in-service nose bleeding incident in March 1980 and/or blood pressure reading of 142/94 represents the onset of or an early manifestation of hypertension?  

All opinions and conclusions expressed must be supported by a complete rationale in the report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not fully granted, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

